591 F.2d 99
Paul Gordon ELLIOTT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 77-2487.
United States Court of Appeals,Ninth Circuit.
Feb. 13, 1979.

Barry L. Morris, Oakland, Cal., for petitioner-appellant.
Eb F. Luckel, Jr., Asst. U. S. Atty., San Francisco, Cal., for respondent-appellee.
Before DUNIWAY, SNEED and KENNEDY, Circuit Judges.
PER CURIAM:


1
The decision of the district court is reported in Elliott v. United States, N.D.Cal., 1977, 434 F. Supp. 774.  Our decision is governed by our in banc decision in Farrow v. United States, 9 Cir., 1978, 580 F.2d 1339, and particularly by part VII, A. of that opinion, at 1358 to 1360.


2
Affirmed.

ELLIOTT v. UNITED STATES